Citation Nr: 1204982	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased initial evaluation for the service-connected degenerative disc disease, status post laminectomy of the lumbar spine, currently rated as 20 percent disabled.

2.  Entitlement to an effective date earlier than January 2, 2003, for the grant of service connection for degenerative disc disease, status post laminectomy of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from March 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the RO that granted service connection and assigned a 20 percent rating for the lumbar spine disability, effective on January 2, 2003.  The Veteran disagrees with both the rating and the effective date assigned for the service-connected disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an increased initial evaluation for the service connected lumbar spine degenerative disc disease is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

The effective date for the grant of service connection for lumbar spine degenerative disc disease on January 2, 2003, the date of receipt of the Veteran's reopened claim is the earliest assignable in accordance with the law.




CONCLUSION OF LAW

The claim for an effective date earlier than January 2, 2003, for the grant of service connection for degenerative disc disease must be denied by operation of law.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent to the Veteran in February 2003, April 2006, May 2007, June 2008, and June 2010.  These letters collectively informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the appellant should provide.  

Therefore, the Board finds that any deficiency in notice did not substantially affect this adjudication, and that it is not prejudicial for the Board to proceed to finally decide this appeal.  

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability or assigning an effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings and for earlier effective dates, following the initial grants of service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116- 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA earlier has done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining VA and private medical records, and providing the Veteran with examinations.  Consequently, as the duty to notify and assist has been previously satisfied, further notice is not required as to the effective date issue.

The Veteran claims that an earlier effective date is warranted for the grant of service connection for degenerative disc disease.  Specifically, the Veteran asserts that his effective date should be the date of his original claim of service connection.

The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  

More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 C.F.R. § 3.151(a) (2011).  

However, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2011).  

Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The history of the Veteran's claims file reflects several prior final denials.

The most recent prior final denial, prior to the favorable April 2008 rating decision, was an October 1999 decision by the RO.  Because the Veteran did not timely appeal after being notified of this decision and apprised of his appellate rights, this is a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

Then, in this case, the Veteran is shown to have filed a reopened claim of service connection for degenerative disc disease on January 2, 2003, or the date already assigned for the grant of service connection.  

As this claim was filed more than one year from the date of the Veteran's separation from service, the law simply does not permit an earlier effective date in these circumstances.  

As such, on this record, the Veteran was assigned the proper effective date for his receipt of VA compensation benefits on January 2, 2003.

Given the Veteran's expressed disagreement with the effective date assigned in this case, he is not found to have sufficiently asserted or filed a motion for revision of any of the prior final denials of benefits on the basis of clear and unmistakable error (CUE).  

A motion based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  

In order for a claimant to successfully establish a valid motion of CUE in a final rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  

In this case, the RO has sent the Veteran several letters informing him of the specifics of pleading a CUE claim, and the Veteran has not responded to these letters.  To the extent no CUE has been alleged in any prior RO decisions, these decisions remain final.  See 38 C.F.R. §§ 3.105, 3.400 (2011).

To the extent that the Veteran may be claiming an earlier effective on equitable grounds, the Board notes that it is bound by the applicable law and regulations in this matter.  

Thus, on this record, the Board finds that there is no legal basis for assigning an earlier effective date for the grant of service connection for  degenerative disc disease, prior to January 2, 2003.  



ORDER

The claim for an effective date earlier than January 2, 2003, for the grant of service connection for degenerative disc disease, status post laminectomy of the lumbar spine, must be denied by law.


REMAND

As to the Veteran's claim for an increased initial evaluation for his service connected degenerative disc disease, the Board notes that the Veteran last had a VA examination for this condition in 2007, over four years ago.

The Veteran was previously scheduled for further examinations in July and September 2010, however he was unable to attend the scheduled examinations due to hospitalization.  The RO did not schedule him for any additional examination because a statement from the Veteran dated December 2010 indicated that he was unable to travel at that time.

However, in a more recent statement from the Veteran, dated January 2011, he suggests that he may be able to travel to his local VA outpatient clinic.  To the extent that the Veteran has indicated in numerous statements sent to the Board that he feels his condition is getting worse, the Board finds that the Veteran should be contacted to determine whether he is able to attend a VA examination to assess the current severity of the service connected low back disability.

Accordingly, this remaining matter is REMANDED to the RO for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   The RO should take appropriate steps to contact the Veteran and request that he provide the names and addresses of all health care professionals who have recently treated him for his degenerative disc disease since 2010.  After obtaining any necessary releases, the RO should attempt to obtain copies of all outstanding treatment records from any identified treatment source and associate them with the Veteran's claims file.

2.  After the above development has been completed, and any relevant records associated with the Veteran's claims file, the RO should attempt to schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected degenerative disc disease.  The examiner should review the Veteran's claims folder and all associated medical records.  The examiner is also asked to specifically note any symptomatology the Veteran currently has that is related to his degenerative disc disease, and whether the Veteran has any other condition secondary to his service connected degenerative disc disease.

3.  After completing all indicated development to the extent possible, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  Thereafter, the case should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


